Case: 15-20186      Document: 00513197293         Page: 1    Date Filed: 09/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20186                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        September 17, 2015
FIRST METROPOLITAN CHURCH OF HOUSTON,                                      Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

GENESIS GROUP, also known as The Genesis Group, Incorporated,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2786


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       First Metropolitan Church of Houston (“First Metropolitan”) appeals the
district court’s dismissal of its claims against Genesis Group (“Genesis”) for
want of personal jurisdiction. We AFFIRM.
       First Metropolitan, a church in Texas, was attempting to obtain
refinancing on a mortgage. Genesis, a company that helps churches obtain



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20186    Document: 00513197293     Page: 2   Date Filed: 09/17/2015



                                 No. 15-20186
financing, negotiated a contract with First Metropolitan. In exchange for
$56,250, Genesis agreed to contact banks to try to obtain refinancing for First
Metropolitan. Half of the payment was due upfront, but it was refundable.
The rest of the payment was due when First Metropolitan signed a loan
obtained by Genesis. First Metropolitan paid the first half of the fee. But
Genesis did not obtain refinancing for First Metropolitan and refused to refund
the initial payment. First Metropolitan sued Genesis in Texas state court for
breach of contract and violation of the Texas Deceptive Trade Practices Act
(“DTPA”). Genesis removed the case to federal district court and filed a motion
to dismiss for want of personal jurisdiction, which the district court granted.
      Genesis is incorporated in and has its principal place of business in
Pennsylvania. Nonetheless, First Metropolitan argues that Texas can exercise
both general and specific personal jurisdiction over Genesis. The only question
on appeal is whether exercising personal jurisdiction would comport with
constitutional due process.
      First Metropolitan argues that Genesis’s web presence subjects it to
general personal jurisdiction in Texas.      We disagree.     General personal
jurisdiction can be exercised only when “the defendant’s ‘affiliations with the
State are so continuous and systematic as to render [it] essentially at home in
the forum State.’” Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th
Cir. 2014) (quoting Daimler AG v. Bauman, 134 S. Ct. 746, 761 (2014))
(alteration in original). “It is . . . incredibly difficult to establish general
jurisdiction in a forum other than the place of incorporation or principal place
of business.” Id.
      First Metropolitan’s general jurisdiction argument is based on Genesis’s
operation of a website that lets users express interest in Genesis’s services by
entering their contact information. The website also listed First Metropolitan
and other Texas entities as references for Genesis.       But maintaining an
                                       2
    Case: 15-20186     Document: 00513197293     Page: 3   Date Filed: 09/17/2015



                                  No. 15-20186
interactive website is not enough to establish general personal jurisdiction. Id.
The allegation that Genesis maintained a web form, even when combined with
the allegation that Genesis listed Texas residents as references on the website,
does not make Genesis’s contacts with Texas so continuous and systematic as
to render it essentially at home in Texas. “In this case, at most, [Genesis’s]
website shows that [Genesis] conducts business with Texas, not in Texas.” Id.
      As to specific personal jurisdiction over the contract claim, First
Metropolitan essentially argues that, because Genesis entered into and then
breached a contract with First Metropolitan—a known Texas resident—Texas
can exercise personal jurisdiction over Genesis. This is simply not the law in
this circuit. Negotiating and closing a contract with a forum resident by
sending communications into the forum state is insufficient to establish
specific personal jurisdiction for a breach of contract claim, at least if the
contract does “not contemplate a long-term relationship with . . . continuing
obligations and wide-reaching contacts.” Stuart v. Spademan, 772 F.2d 1185,
1193 (5th Cir. 1985). The instant contract did not contemplate such continuing
obligations or wide-reaching contacts. Further, the contract did not provide
that Genesis would perform its work in Texas specifically. While Genesis did
contact a Texas bank on First Metropolitan’s behalf, nothing indicates that
Genesis was required to do so. Accordingly, Texas was not the hub of the
contract’s activities. See Moncrief Oil Int’l Inc. v. OAO Gazprom, 481 F.3d 309,
313 (5th Cir. 2007) (finding no specific personal jurisdiction in part because the
contract was silent as to the location of performance, so the forum state was
not the hub of the contract’s activity).
      The district court found that First Metropolitan’s DTPA claim was
essentially a restatement of its breach of contract claim. So the district court
determined that it did not need to consider the DTPA claim separately when
conducting its personal jurisdiction analysis. The DTPA does not provide a
                                           3
    Case: 15-20186     Document: 00513197293      Page: 4   Date Filed: 09/17/2015



                                  No. 15-20186
separate cause of action for a simple breach of contract. Ashford Dev., Inc. v.
UsLife Real Estate Serv. Corp., 661 S.W.2d 933, 935 (Tex. 1983). Below and in
its opening appellate brief, First Metropolitan did not articulate how its DTPA
claim differed from its breach of contract claim, even though Genesis argued
below and the district court held that the DTPA and breach of contract claims
were identical. For the first time in its reply brief on appeal, First Metropolitan
argues that the two claims are distinct because Genesis never intended to
adhere to the terms of the contract. Such an allegation could support a distinct
DTPA claim. Tony Gullo Motors I, LP v. Chapa, 212 S.W.3d 299, 304 (Tex.
2006). But we do not consider arguments that are raised for the first time in
a reply brief. E.g., United States v. Transocean Deepwater Drilling, Inc., 767
F.3d 485, 492 (5th Cir. 2014).
      Accordingly, we AFFIRM the district court’s dismissal of the case for
want of personal jurisdiction.




                                        4